Case 5:20-cv-01694-SMH-MLH Document 1 Filed 12/29/20 Page 1 of 6 PageID #: 1




                            UNITED STATES DISTRICT COURT

                           WESTERN DISTRICT OF LOUISIANA

SABRINA N. SMITH                                      CASE NO. ________________

VERSUS

COMMUNITY HEALTH CARE
SOULUTIONS, LLC AND
YOLANDA BURNOM

                                          COMPLAINT

       This is an overtime action brought by Sabrina N. Smith (“Ms. Smith”), a current employee

of Defendants under the Fair Labor Standards Act.

                                           Defendants

                                                 1.

       Made Defendants herein and liable unto Ms. Smith are the following:

      Community Health Care Solutions, LLC, a Louisiana limited liability company with its

       domiciliary address located at 2800 Youree Drive, Suite 482, Shreveport, LA 71104; and

      Yolanda Burnom, a person of the full age of majority residing in Shreveport, LA.

                                     Jurisdiction and Venue

                                                 2.

       This Court has subject matter jurisdiction over this lawsuit pursuant to 28 U.S.C. § 1331

because the Plaintiff files this action pursuant to the Fair Labor Standards Act (29 U.S.C. §201, et

seq.) (“FLSA”).




                                                                                                  1
Case 5:20-cv-01694-SMH-MLH Document 1 Filed 12/29/20 Page 2 of 6 PageID #: 2




                                                 3.

       Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(1) because both Defendants

reside in Shreveport, Louisiana.

                                      Violations of the FLSA

                                                 4.

       Ms. Smith first began her employment with Defendants in March of 2018. Ms. Smith is

currently employed by Defendants.

                                                 5.

       At the beginning of Ms. Smith’s employment with Defendants, she, along with all other

similar situated workers, was classified as an independent contractor; however, in or about May of

2020, Defendants reclassified Ms. Smith and all other similar classified workers as employees. On

information and belief, the reclassification of the workers was done in an effort to obtain funds

from the United States government under the Payroll Protection Program. A few months later,

many of the workers were shifted back to an independent contractor status.

                                                 6.

       The Defendants’ classification of Ms. Smith as an independent contractor was wrong and

intentional in an effort to avoid their obligations under the FLSA. Ms. Smith is entitled to overtime

wages from the beginning of her relationship with Defendants until present.

                                                 7.

       In March of 2018, Ms. Smith received a wage of $15.00 per hour, and after a few weeks

received a raise to $16.00 per hour. In 2019, Ms. Smith received a raise to $17.00 per hour. Ms.

Smith currently earns a wage of $18.00 per hour.

                                                 8.

                                                                                                   2
Case 5:20-cv-01694-SMH-MLH Document 1 Filed 12/29/20 Page 3 of 6 PageID #: 3




       Defendants controlled and directed the daily activities of Ms. Smith.

                                                9.

       During the time period relevant to this lawsuit, Ms. Smith’s primary job duties were to visit

with clients to assess their needs for additional mental health evaluations or services. Upon

information and belief, Defendants billed Medicaid for Ms. Smith’s labor.

                                                10.

       Plaintiff was a non-exempt employee of Defendants because she received an hourly wage.

                                                11.

        Despite working significantly more hours than 40 hours in a workweek, at no point during

Plaintiff’s employment did Defendants pay Plaintiff any overtime compensation whatsoever.

                                                12.

       Defendants controlled the terms and conditions of Ms. Smith’s employment by exercising

control over her rate of pay, job duties, schedule, and employment policies. At times, Ms. Smith

was required to attend and participate in community holiday events such as Halloween and

Christmas events hosted by Defendants.

                                                13.

       From time-to-time during Ms. Smith’s employment with Defendants, she would be

“written up” for discipline for alleged minor violations of the company’s internal policies such as

submitting documentation late.

                                                14.

       At all times relevant herein, Defendant Community Health Care Solutions, LLC was a

manger managed Louisiana limited liability company. Defendant Yolanda Burnom is the sole

managing member of Community Health Care Solutions, LLC. Yolanda Burnom also had the

                                                                                                  3
Case 5:20-cv-01694-SMH-MLH Document 1 Filed 12/29/20 Page 4 of 6 PageID #: 4




authority to control the terms of Ms. Smith’s employment. Yolanda Burnom would routinely

establish Ms. Smith’s work schedule, job duties, and rate of pay. Yolanda Burnom was the

individual that originally hired.

                                               15.

       Yolanda Burnom established all of the company policies, including but not limited to; (a)

the policy to classify Ms. Smith and other similar situated workers as independent contractors; (b)

policies regarding discipline of workers; and (c) policies regarding interactions with clients.

Additionally, Yolanda Burnom established the policy for Community Health Care Solutions, LLC

not to pay overtime wages to Ms. Smith.

                                               16.

       All named Defendants are Ms. Smith’s “employer” within the meaning of the FLSA, 29

U.S.C. §203(d). All named Defendants (1) controlled Ms. Smith’s method and manner of work;

(2) controlled the schedule for when Ms. Smith would work; (3) jointly maintained Ms. Smith’s

employment records; and (4) had a significantly larger investment relative to Ms. Smith.

                                               17.

       Under the FLSA, Ms. Smith is entitled to payment of additional wages at the rate of one

and one-half times the rate of her regular pay for all hours worked in excess of forty hours per

week throughout the duration of her employment.

                                               18.

       Community Health Care Solutions, LLC is an “enterprise” as that term is defined by the

FLSA, 29 U.S.C. §203(r)(1), and are an enterprise engaged in commerce or in the production of

good for commerce within the meaning of the FLSA, 29 U.S.C. §203(s)(1). Specifically,

Community Health Care Solutions, LLC is in the business of providing mental health care services

                                                                                                 4
Case 5:20-cv-01694-SMH-MLH Document 1 Filed 12/29/20 Page 5 of 6 PageID #: 5




to patients and billing Medicaid for said services. Community Health Care Solutions, LLC uses

computer systems to perform a significant portion of its services via telemedicine.

                                                 19.

       On information and belief, Defendant Community Health Care Solutions, LLC has had

annual revenue that exceeds $500,000.00 for all years relevant to this matter.

                                                 20.

       Defendants have willfully and knowingly refused to pay overtime compensation to Ms.

Smith for hours worked in excess of 40 hours in a workweek in an attempt to extract a higher profit

margin for Defendants. Accordingly, Ms. Smith is entitled to recover three years of overtime

wages owed from the date of the filing of this Complaint.

                                                 21.

       Defendants’ failure to pay Ms. Smith overtime compensation was unreasonable and lacked

good faith, and as such, Defendants are liable to Ms. Smith for the unpaid overtime compensation,

liquidated damages, and reasonable attorney’s fees and costs.

       WHEREFORE, Plaintiff prays that there be service and citation upon Defendants, and

that after all legal delays and proceedings that there be a judgment rendered in favor of Plaintiff

and against Defendants, in solido, for accumulated wages at the overtime rate as required by law,

and an equal sum as liquidated damages, reasonable attorney’s fees, interest on all sums due and

owing from the date of judicial demand until paid, and for all costs of this proceeding. Plaintiff

also prays for any and all other relief to which she may be entitled at law or in equity.




                                       Respectfully Submitted:

                                                                                                 5
Case 5:20-cv-01694-SMH-MLH Document 1 Filed 12/29/20 Page 6 of 6 PageID #: 6




                             /s/ James R. Bullman
                             James R. Bullman, Bar Roll No. 35064 –T.A.
                             Brian F. Blackwell, Bar Roll No. 18119
                             Blackwell & Bullman, LLC
                             8322 One Calais Ave.,
                             Baton Rouge, LA 70809
                             Telephone: 225-769-2462
                             Facsimile: 225-769-2463
                             Email: james@blackwell-bullman.com
                             Attorneys for Plaintiff


                             AND

                             BOHRER BRADY, LLC
                             8712 Jefferson Highway, Suite B
                             Baton Rouge, Louisiana 70809
                             Telephone: (225) 925-5297
                             Facsimile: (225) 231-7000
                             By: /s/ Scott E. Brady
                             Philip Bohrer, Bar Roll No. 14089
                              phil@bohrerbrady.com
                             Scott E. Brady, Bar Roll No. 24976
                              scott@bohrerbrady.com
                             Attorneys for Plaintiff




                                                                          6
